DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
3.	As directed by the amendment: claims 1, 2 and 15 have been amended, claims 4-8, 17 and 20-26 have been canceled previously, and no claims have been added. Thus, claims 1-3, 9-16, 18-19 and 26 are currently pending in this application.
Claim Objections
4.	In light of Applicant's Amendment of 05/14/2021, the objection to the claim 26 set forth in the Office Action of 02/24/2021, is hereby withdrawn.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-2, 11, 13-14 and 26 are rejected 35 U.S.C. 103 as being unpatentable over Herbst et al. (hereinafter “Herbst”) (Patent No.: US 5,242,474) in view of Davie et al. (hereinafter “Davie”) (Pub. No.: US 2019/0001029 A1).
Regarding claims 1 and 11, Herbst discloses a smoke evacuation assembly (the laser smoke evacuation system 19 that includes a front housing panel 21 and a rear housing panel 25, see column 3 lines 15-20), comprising: 
a filter (filter 40, as presented in annotated Figure 3 and column 3 lines 40-50); 
a pump (vacuum pump 22, as discussed in column 3 lines 26-34); and 
a motor (electric motor 20, see column 3 lines 29-34) engaging the pump (as stated in column 3 lines 26-34, the electric motor 20 mechanically operates pump 22 causing air to be transported from a pump inlet 24 to a pump outlet 26). 
The circuit functions by regulating the negative pressure of the vacuum pump 22 at the pump inlet 24 side. Air-flow through the vacuum pump 22 will remain constant provided the resistance to flow remains the same. If a filter is attached to the input, the resistance to flow increases, and consequently the air-flow will decrease. 
Herbst then goes on to describe: As the filter 40 becomes clogged, resistance to air-flow through the vacuum pump 22 increases, and consequently air-flow decreases. A flow detector 78 may be placed within the flow to detect a decrease in air-flow. 
The flow detector may include a small propeller positioned to rotate in the air-flow. As the flow changes, the speed of the propeller also changes (see column 7 lines 47-55).
Essentially, Herbst’s smoke evacuation assembly is designed such that the pump has a first operating pressure and a second operating pressure. In this disclosure, Herbst explicitly teaches that circuit means connecting said signal generated by said air flow to change the speed of said motor as required to change the speed of said pump to maintain the air flow detected by said air flow detector as established by said speed control means upon initial setting of said speed control means (see column 10 lines 40-54).

    PNG
    media_image1.png
    335
    550
    media_image1.png
    Greyscale

Also, Herbst further specifies that the laser smoke evacuation system 19 includes a front housing panel 21 and a rear housing panel 25 to shield and protect internal components within the housing panels (see column 3 lines 15-23). As depicted immediately below, Herbst exhibits how a frame 29 is structured so that the internal components of the system being mounted thereto. Herbst explicitly teaches that the pump 22, motor 20 and filter receiver 32 are each mounted to the frame 29 and pump 22 and motor 20 are internal of the front housing panel 21 and the rear housing panel 25. Filter receiver 32 projects through the rear housing panel, and mounts the filter 40.

    PNG
    media_image2.png
    718
    568
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    708
    586
    media_image3.png
    Greyscale

Clearly, Herbst, disclosing this frame 29 and the front 21 and rear 25 housing panels, specifically teaches an outer or first housing which is at least partially surrounding the filter, the pump, and the motor. 

However, the use of a positive displacement pump in a smoke evacuation system is notoriously well known in the art, as taught by Davie. Davie in the same field of endeavor discloses another smoke evacuation system, wherein the vacuum pump 132 is being a positive displacement piston pump.
Davie, in Paragraph [0063], explicitly teaches: the vacuum pump 132 has a drive shaft (not shown) and pistons (not shown) that operate to pull a vacuum and induce flow through a vacuum inlet 133, and to force air out of a vacuum outlet 134. The vacuum pump 132 may also be a rotary vane vacuum pump or any other type of vacuum pump suitable for drawing waste materials.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a positive displacement pump, as taught by Davie, in the Herbst smoke evacuation assembly, as part 
of an obvious combination of known prior art structures, in this case the use of brushless motors in smoke evacuation assemblies to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would have been reasonably apprised that a pump would be further comprising a sealed positive displacement airflow path, as instantly claimed.


    PNG
    media_image4.png
    568
    744
    media_image4.png
    Greyscale

Nonetheless, as illustrated in annotated Figures 6 and 6A, Davie evidently demonstrates another embodiment, wherein, as stated in Paragraph [0067], the vacuum pump 132 being disposed in the sound attenuating enclosure 140 without requiring any mechanical fastening to the bottom section 144 and being rested on the bottom section 144 via feet fixed to the vacuum pump 132. Further, Davie especially notes: the vacuum pump 132 may rest on the bottom section 144 with one or more resilient members (e.g., foam, rubber isolators, springs, etc.) placed between a base of the vacuum pump 132 and the bottom section 144. Referring to FIG. 6A, for example, the feet of the vacuum pump 132 comprise resilient members 145 (only one shown) having a conical shape that are bolted to a base frame 147 of the vacuum pump 132. Locators 149 (e.g., studs; only one shown) are disposed on the bottom section 144 and extend upwardly into an opening in the resilient members 145 so that the locators 149 generally locate the feet, but without requiring any rigid connection.

    PNG
    media_image5.png
    522
    777
    media_image5.png
    Greyscale

Davie expressly states that the sound attenuating enclosure 140 is designed to reduce noise that results from operation of the vacuum pump 132 on the waste collection unit 100 (see Paragraph [0064]). Further, as seen immediately above, Davie evidently illustrates as how a second housing H2 at least partially surrounding the motor and the vacuum pump 132 while being entirely positioned within the housing unit or first housing H1. 

    PNG
    media_image6.png
    745
    676
    media_image6.png
    Greyscale

With reference to annotated Figure 3, Davie also displays as how the sound attenuating enclosure 140 including acoustic absorbing material and/or other structure substantially surrounds the vacuum pump 132 to attenuate noise associated with the vacuum pump 132, as noted in Paragraph [0064].
However, most importantly in Davie is his specific structure of the second housing H2, wherein, as noted in Paragraph [0068], “Each of the top section 142, the bottom section 144, the front section 146, the rear section 148, and the opposing right and left side sections 150, 152 comprise a noise barrier 142a, 144a, 146a, 148a, 150a, 152a that substantially surrounds the vacuum pump 132 on all sides and which reflects sound waves back into the sound attenuating chamber instead of letting all the sound waves pass into the environment.
Likewise, in Paragraph [0067], Davie more clearly describes: The vacuum pump 132 may be mounted in the sound attenuating chamber by securing the vacuum pump 132 to the bottom section 144 via bolts. The bolts may be outfitted with resilient members (not shown) that absorb the vibration of the vacuum pump 132 during operation to minimize the vibration transferred to the bottom section 144 that could result in audible noise and a noticeable vibration in the waste collection unit 100 by the user. In other embodiments, the vacuum pump 132 may be disposed in the sound attenuating enclosure 140 without requiring any mechanical fastening to the bottom section 144 and may merely rest on the bottom section 144 via feet fixed to the vacuum pump 132. Further, the vacuum pump 132 may rest on the bottom section 144 with one or more resilient members (e.g., foam, rubber isolators, springs, etc.) placed between a base of the vacuum pump 132 and the bottom section 144. Referring to FIG. 6A, for example, the feet of the vacuum pump 132 comprise resilient members 145 (only one shown) having a conical shape that are bolted to a base frame 147 of the vacuum pump 132.
In fact, Davie surely exhibits as how one or more vibration mechanisms being utilized in the waste collection unit 100.
Additionally, in Paragraph [0069], Davie specifies: In some of the sections 142, 144, 146, 148, 150, 152 of the sound attenuating enclosure 140, the space between the noise barriers 142a, 144a, 146a, 148a, 150a, 152a and the vacuum pump 132 is filled with a foam material that absorbs sound energy and transforms it into heat energy which is dissipated to the environment as heat instead of sound. In the embodiment shown, each of the top, front, rear, and side sections 142, 146, 148, 150, 152 comprise top, front, rear, and side foam portions 142b, 146b, 148b, 150b, 152b formed of the foam material, such that the sound attenuating enclosure 140 is at least partially formed of the foam material. The foam material is configured to attenuate noise generated by the vacuum pump 132 during operation. In particular, the foam material helps to attenuate noise through all of the sound wave paths previously described. For instance, the foam material: (1) absorbs the sound waves escaping from the fluid coming out of the vacuum pump 132; (2) absorbs the sound waves escaping the cooling air passing around the vacuum pump 132; (3) adds mass and damping to the sections 142, 144, 146, 148, 150, 152 to improve their transmission loss and reduce their efficiency at converting vibrations to sound waves. 

Consequently, in light of this advantages, it would have been obvious to one
having ordinary skill in the art before the effective filing date of the claimed invention to
combine the teachings of the vacuum /motor housing and vibration absorption mechanisms, as taught by Davie, to the smoke evacuation assembly of Herbst/ Davie, in order to further absorb the vibration of the vacuum pump during operation to further minimize the vibration transferred to the bottom section, as motivated by Davie in Paragraph [0067].
Thus modified, one skilled in the art would have been reasonably apprised that the second housing would be further disposed entirely within the first housing and at least partially surrounding the motor and the pump and/or the second housing would be further mounted to an interior surface of the first housing with one or more vibration absorption mechanisms disposed therebetween, as instantly claimed.
Regarding claims 13 and 14, Herbst and Davie substantially disclose the smoke evacuation assembly, as claimed and as detailed above. Additionally, in column 3 lines 40-50, Herbs further discloses that the filter 40 has an inlet 42 adapted for connection to a second suction duct 44. Especially, Herbst details: A fluid pathway exists from the surgical site, through the second suction duct 44, filter 40, filter receiver 32, and first suction duct 28 to the negative pressure at pump inlet 24. Laser smoke produced during laser surgery may be suctioned into the second suction duct 44 and through filter 40. In this disclosure, Herbst Pump 22 pulls the ambient air, with the smoke, through a nozzle 48, which has been placed in the area from which smoke is to be removed, duct 44 to which the nozzle is connected, filter 40, filter receiver 32, duct 28, and pump inlet 24 and then discharges the filtered air to atmosphere through the pump outlet 26 (see column 3 lines 65-68 & column 4 lines 1-2). Clearly, Herbst, disclosing this pump outlet 26, specifically teaches an exhaust mechanism.
Furthermore, Herbst expressly states that the first and second suction ducts 28 and 44 may be constructed from a flexible material such as plastic, fabric or elastomeric material (see column 3 lines 51-58). As such, the Examiner must assert that the airflow path surely comprises one or more at least partially flexible tubes, wherein at least one or more of the at least partially flexible tubes is being directly or indirectly disposed between the filter 40 and the pump and/or at least one of the at least partially flexible tubes is being directly or indirectly disposed between the pump and the exhaust mechanism, as instantly claimed.
Regarding claim 26, Herbst and Davie substantially disclose the smoke evacuation assembly, as claimed and as detailed above. Additionally, in Abstract, Herbst expressly states that the sensor determines changes in the pressure drop across the filter, and is connected to a control mechanism which adjusts the speed of the vacuum pump to maintain an approximately constant flow across the filter. 
Especially, in column 2 lines 5-30, Herbst teaches: a pressure sensor associated with the vacuum pump senses changes in negative pressure as the filter becomes clogged, and produces an output signal which corresponds to the negative pressure produced by the pump. The pressure sensor output signal is amplified and applied to an electrical circuit associated with the motor. The output from this circuit increases or decreases the pump speed to maintain a constant level of suction. Certain embodiments of the invention are operable in either of two modes. In an internal mode, the vacuum pump speed may be selected from a plurality of preselected speeds. Switches corresponding to preselected pump speeds may be located on the front panel for convenience. In an external mode, vacuum pump speed may be automatically determined in response to an output signal from a sensor element linked to the system. 
Herbst further explains: If a different level of evacuation is desired, the speed of the motor, and hence the speed of the vacuum pump, may be changed to any of the preselected speed settings (column 4 lines 27-30). 
Herbst more clearly describes the methodology of the control system later in disclosure, and even specifically discloses that: If the pump speed is varied, air-flow also varies, and the output from the resistor/capacitor filter will change. To maintain a uniform output, whether the pump is set to LOW, MED or HIGH speeds, the gain and offset of the inverting amplifier receiving the output must change with the speed of the pump (see column 8 lines 9-15). Likewise, in column 8 lines 57-65, Herbst notes: The circuit functions by regulating the negative pressure of the vacuum pump 22 at the pump inlet 24 side. Air-flow through the vacuum pump 22 will remain constant provided the resistance to flow remains the same.
Moreover, the examiner notes that a reasonable interpretation of the recitation following “…configured to operate at a first operating pressure and at a second operating pressure…”, “configured to move a gas through the sealed positive displacement airflow path at a first flow rate” and “configured to move a gas through the sealed positive displacement airflow path at a second flow rate” is that the recitations describe an intended use and/or functional limitation for the positively recited apparatus elements of the claim. The combination of Herbst and Davie discloses all structural limitations of the claims and therefore capable of carrying out, any and all uses of such a structure. Whether or not the 
Thus, according to the combination, one skilled in the art would have been reasonably apprised that the pump would be further configured to operate at a first operating pressure and at a second operating pressure, wherein the pump being configured to move a gas through the sealed positive displacement airflow path at a first flow rate when the pump is operating at the first operating pressure and/or the pump would be further configured to move a gas through the sealed positive displacement airflow path at a second flow rate when the pump is operating at the second operating pressure, and wherein the first flow rate and the second flow rate about the same, as instantly claimed.
Regarding claim 2, Herbst and Davie substantially disclose the smoke evacuation assembly, as claimed and as detailed above. However, the combination of Herbst and Davie does not explicitly disclose specifics regarding a pressure difference.
Nonetheless, regarding the claimed limitation “a difference in pressure between the first operating pressure and the second operating pressure is equal to or greater than 1.5 psig”, as stated in claim 2, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Herbst/Davie such that the pressure difference is equal to or greater than 1.5 psig because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art. 
9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst in view of Davie, and further in view of Ellman et al. (hereinafter “Ellman”) (Patent no.: US 7,294,116 B1)
Regarding claims 9 and 10, Herbst and Davie substantially disclose the smoke evacuation assembly, as claimed and as detailed above. Additionally, in column 3 lines 27-35, Herbst specifically teaches: An electric motor 20 is mechanically connected to a vacuum pump 22 by a connection means 23 such as a gear box, or belt drive arrangement. Electric motor 20 mechanically operates pump 22 causing air to be transported from a pump inlet 24 to a pump outlet 26 thereby creating a negative pressure at the pump inlet 24. A first suction duct 28 connects pump inlet 24 to the receiver outlet 30 of a filter receiver 32. The combination of Herbst and Davie is silent as to the fact that the motor is a permanent magnet synchronous motor and/or a brushless DC motor. Nonetheless, the use of brushless motors in a smoke evacuation assembly is notoriously well known in the art, as taught by Ellman. 
Ellman in the same field of endeavor teachers another smoke evacuation apparatus that, as stated in Abstract, is being designed to provide safe and efficient filtration and evacuation of smoke plume generated by laser-surgical, electrosurgical, radiosurgical, and electrocautery devices. 
As best seen in annotated Figure 3, Ellman successfully exhibits a brushless DC blower motor 26 which is arranged inside the housing 12 (see column 3 lines 17-24).


    PNG
    media_image7.png
    593
    584
    media_image7.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a brushless motor, as taught by Ellman, in the Herbst/Davie smoke evacuation assembly, as part of an obvious combination of known prior art structures, in this case the use of brushless motors in smoke evacuation assemblies to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Furthermore, it is a well-established fact that a typical brushless motor has permanent magnets that rotate around a fixed armature, eliminating problems associated with connecting current to the moving armature. An electronic controller replaces the brush/commutator assembly of the brushed DC motor, which continually switches the phase to the windings to keep the motor turning. The controller performs similar timed power distribution by using a solid-state circuit rather than the brush/commutator system. 1

10.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst in view of Davie, and further in view of Hablanian (Patent No.: US 5,947,694).
Regarding claims 3 and 12, Herbst and Davie substantially discloses the smoke evacuation assembly, as claimed and as detailed above. Additionally, Davie expressly states that the vacuum pump 132 may also be a rotary vane vacuum pump or any other type of vacuum pump suitable for drawing waste materials (see Paragraph [0063]).
However, the combination Herbst and Davie does not explicitly disclose that the pump is being a regenerative blower and/or scroll pump. 
Nonetheless, the use of a regenerative blower and/or scroll pump in a pumping system is notoriously well known in the art, as taught by Hablanian. 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Hablanian successfully demonstrates another vacuum pumping apparatus that includes a non-scroll type auxiliary pump and a scroll pump disposed in a single housing. The auxiliary pump and the scroll pump are connected in series and are driven by a common motor (see Abstract). 
. The auxiliary pump may comprise a regenerative blower, a roots-type blower or a screw-type blower. 

    PNG
    media_image9.png
    628
    566
    media_image9.png
    Greyscale

The auxiliary pump and the scroll pump may be separate units within the housing or may be integrated together. Likewise, in column 5 lines 45-50, Hablanian further specifies: The vacuum pumping apparatus 50, wherein auxiliary pump 60 has a relatively high pumping speed and scroll pump 62 has a relatively high compression ratio, produces desirable performance characteristics in a vacuum pump. Typically, high pumping speed is desired at the inlet of a vacuum pump and high compression ratio is desired at the outlet. 
The vacuum pumping apparatus 50, wherein auxiliary pump 60 and scroll pump 62 are mounted in the same housing 52 and are driven by the same motor 68, constitutes a hybrid vacuum pump having desired performance characteristics. 
With reference to Figure 3, Hablanian then goes to describe how the regenerative blower 130 has a relatively high pumping speed, and scroll pump 110 has a relatively high compression ratio. As a result, the vacuum pumping apparatus of FIG. 3 exhibits high pumping speed and high compression ratio. The disk 120 functions as an impeller, or rotor, and housing 100 functions as a stator of regenerative blower 130 (see column 6 lines 30-42).
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a pumping apparatus, as taught by Hablanian, in the Herbst/Davie smoke evacuation assembly, in order to achieve improved operating results, as motivated by Hablanian in column 2 lines 22-23.
Thus modified, one skilled in the art would have been reasonably appraised that the pump would be further comprising a scroll pump and/or pump would be further comprising a hybrid regenerative blower with impeller features that create compression of a gas passing through the airflow path, as instantly claimed.
11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Herbst in view of Minskoff et al. (hereinafter “Minskoff”) (Pub. No.: US 2017/0014560 A1).
Regarding claim 15, Herbst discloses a smoke evacuation assembly (the laser smoke evacuation system 19 that includes a front housing panel 21 and a rear housing panel 25, see column 3 lines 15-20), comprising: 
(filter inlet 42, as shown in annotated Figure 3 and discussed in column 3 lines 35-45); 
an exhaust port (pump outlet 26, see column 4 lines 1-7); 
a pump (pump 22, as seen in annotated Figure 6); and 
a motor (electric motor 20 that mechanically operates pump 22 causing air to be transported from a pump inlet 24 to a pump outlet 26, as stated in column 3 lines 26-35) engaged with the pump (pump 22).

    PNG
    media_image1.png
    335
    550
    media_image1.png
    Greyscale

Particularly, Herbst demonstrates as how a fluid pathway existing from the surgical site, through the second suction duct 44, filter 40, filter receiver 32, and first suction duct 28 to the negative pressure at pump inlet 24. Laser smoke produced during laser surgery being suctioned into the second suction duct 44 and through filter 40 where particulate matter and potentially harmful components are removed (see column 3 lines 44-50). Further, in column 3 lines 65-68 and column 4 lines 1-2, Herbst specifies that pump 22 pulls the ambient air, with the smoke, through a nozzle 48, which has been placed 
Specifically, Herbst’s system utilizes thermodynamic properties and relationships existing between the pump and the ambient air with the smoke. Essentially, Herbst’s system is designed such that the pump 22 is drawing a gas or ambient air, with the smoke, from the first zone, which is extending between the inlet filter 42 and the pump 22, to the second zone that is extending from the vacuum pump to the outlet port.
Herbst then goes on to describe how compensation is being accomplished by the pressure regulation circuitry. Herbst, in column 8 liners 57-65, expressly states: the circuit functions by regulating the negative pressure of the vacuum pump 22 at the pump inlet 24 side. Air-flow through the vacuum pump 22 will remain constant provided the resistance to flow remains the same. If a filter is attached to the input, the resistance to flow increases, and consequently the air-flow will decrease. 
Herbst more clearly describes the methodology of the control system later in disclosure, and even specifically teaches that: If the pump speed is varied, air-flow also varies, and the output from the resistor/capacitor filter will change. To maintain a uniform output, whether the pump is set to LOW, MED or HIGH speeds, the gain and offset of the inverting amplifier receiving the output must change with the speed of the pump (see column 8 lines 9-15). Likewise, in column 9 lines 15-27, Herbst especially notes: As the input signal increases, the duty cycle decreases, thereby slowing the pump and reducing the pressure, across the filter 40. Conversely, as the input decreases, the duty cycle will be larger, and the pump speed will increase. Thus if the pressure at pump inlet 24 increases, the circuit senses the change and decreases the pump speed until the proper 
Furthermore, Herbst explicitly teaches: pressure sensing means connected to the inlet of said vacuum pump and generating a signal indicative of the pressure at said inlet; and circuit means connecting said signal generated by said pressure sensing means to said variable speed motor and to vary the speed of said motor to maintain a substantially constant pressure as initially sensed by said pressure sensing means upon actuation of said motor to a speed set by the speed control means (see column 10 lines 55-65).
However, although Herbst discloses most of the limitations of the claim, he does not explicitly disclose specifics regarding the pressure differential between the first pressure and the second pressure. Nevertheless, Minskoff in the same field of endeavor teaches another system for smoke evacuation, very similar to that seen in Herbst.

    PNG
    media_image10.png
    390
    814
    media_image10.png
    Greyscale

Notably, in Paragraph [0202], Minskoff explicitly teaches that: It should be understood that by receiving positive pressure supply 1221, and producing pressurized effluent 1223, tubes and/or pipes connected to positive pressure inlet 1211 and outlet port 1213 can be thin walled and collapsible. The tubes and/or pipes connected to positive pressure inlet 1211 and outlet port 1213 can be collapsible since the positive pressure of positive pressure supply 1221 and pressurized effluent 1223 will ‘push open’ or ‘inflate’ the collapsible tubing. Thus, lighter weight and/or less expensive tubing can be used with suction device 1210 than is used with ‘negative pressure’ systems that rely on a supplied vacuum line or vacuum source (such as a vacuum pump and/or plumbed wall ports).
In fact, Minskoff’s system is certainly designed such the pump compresses incoming gas to create a pressure difference between various zones of airflow within the smoke evacuation system. Minskoff successfully performs a method for adjusting the intensity of the suction and controlling a pressure ratio. In particular, in Paragraph [0260], Minskoff teaches: Adjusting the flow rate of positive pressure supply 2121 through conduit 2129 adjusts a pressure difference between a low pressure region generated near nozzle 2114 and an ambient air pressure, thereby adjusting flow through suction device with backflow prevention 2100. Pressure gap 2131 is adjustable to control a ratio of gas suction to liquid suction to solid suction provided by fluid accelerator 2115. Adjusting the fluid flow allows the user to tune suction device with backflow prevention valve 2100 to intake desired ratios of gas (e.g., smoke), liquids and solids, or a combination of all three. Conduit 2129 may be configured such that positive pressure supply 2121 enters fluid accelerator 2115 at an angle (e.g., 0º.-90º) with respect to an inner wall of fluid accelerator 2115. In some embodiments, a more acute angle (e.g., 30º-50º) may be desirable. 
Furthermore, as best shown immediately below, Minskoff exhibits a graph illustrating the inlet pressure and outlet flow rate as a function of a simulated filter occlusion.

    PNG
    media_image11.png
    368
    613
    media_image11.png
    Greyscale

Surely, Minskoff ‘s system utilizes relationships existing between the inlet/outlet pressure and flow rate.
Hence, one of ordinary skill in the art would appreciate that applying an idea of providing fluid flow adjustment to intake desired ratios of gas, as taught by Minskoff, to another system would improve efficiency and suction capability.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a pressure gap to control a ratio of gas suction, as taught by Minskoff, in the Herbst smoke evacuation assembly, in order to increase the suction capabilities of the suction device, as motivated by Minskoff in Paragraph [0085].
The combination of Herbst and Minskoff is still silent as to the fact that a pressure ratio of the second pressure to the first pressure is equal to or greater than 2. 
However, it is a well-established fact that the pressure ratio is defined as the pressure increase PR= P2/P1 or as the Absolute outlet pressure divided by the Absolute inlet pressure PR =P2c/P1c (wherein P2c - compressor discharge pressure; P1c compressor inlet pressure).

Moreover, the examiner notes that a reasonable interpretation of the recitation following “…creates a pressure differential between the first pressure and the second pressure …”, and “…creates a pressure ratio of the second pressure to the first pressure” is that the recitations describe an intended use and /or functional limitation for the positively recited apparatus elements of the claim. Herbst and Minskoff disclose all structural limitations of the claim and therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
 	Accordingly, one skilled in the art would have been reasonably appraised that the  
first zone would be further maintained at a first pressure and/or the second zone would be further maintained at a second pressure and/or the pump would be further drawing a gas from the first zone to the second zone and/or the pump would be further creating a pressure differential between the first pressure and the second pressure and/or the pump would be further creating a pressure ratio of the second pressure to the first pressure equal to or greater than 2, as instantly claimed.
12.	Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst in view of Minskoff, and further in view of Hablanian (Patent No.: US 5,947,694).
Regarding claims 16 and 18, Herbst and Minskoff substantially disclose the smoke evacuation assembly, as claimed and as detailed above. However, the combination of Herbst and Minskoff is silent as to the type of the pump. 
Nonetheless, the use of a scroll pump in a pumping system is notoriously well known in the art, as taught by Hablanian. Hablanian successfully demonstrates another vacuum pumping apparatus that includes a non-scroll type auxiliary pump and a scroll pump disposed in a single housing. The auxiliary pump and the scroll pump are connected in series and are driven by a common motor (see Abstract). Further, in Abstract, Hablanian expressly states that the scroll blade sets of the first and second scroll pumps have different orbiting radii. Scroll pump leakage and contamination may be reduced in a scroll pump structure wherein the drive components and the orbiting scroll blade are located on opposite sides of the non-orbiting scroll blade.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Furthermore, in column 4 lines 29-41, Hablanian details: A scroll blade set suitable for use in a scroll pump is shown in FIG. 1. A scroll blade set 10 includes a fixed scroll blade 12 and a movable scroll blade 14. Each of the scroll blades has a spiral configuration. The scroll blades 12 and 14 are nested together and define interblade pockets, such as pockets 16 and 18. The movable scroll blade 14 is coupled to an eccentric drive (not shown in FIG. 1), such as a crank, to produce orbiting motion of movable scroll blade 14 relative to fixed scroll blade 12. An inlet region 20 extends in an annular band around the outer periphery of scroll blade set 10. An outlet 22 is located near the center of the scroll blade set 10. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a scroll pump, as taught by Hablanian, in the Herbst/ Minskoff smoke evacuation assembly, in order to achieve improved operating results, as motivated by Hablanian in column 2 lines 22-23.
Thus modified, one skilled in the art would have been reasonably appraised that the smoke evacuation system would be further comprising the scroll compressor comprising a first scroll and a second scroll, wherein the first scroll being a stator scroll and the second scroll being a moving scroll, as instantly claimed.
Regarding claim 19, Herbst, Minskoff and Hablanian substantially disclose the smoke evacuation assembly, as claimed and as detailed above. However, the combination of Herbst, Minskoff and Hablanian does not explicitly disclose that the scroll compressor is a dual in-line scroll compressor. Nevertheless, Hablanian discloses another example of vacuum pumping apparatus, wherein a first scroll pump 210 and a second scroll pump 212 are disposed within housing 202. An inlet of first scroll pump 210 is connected to housing inlet 204 and an outlet of second scroll pump 212 is connected to housing outlet 206 (see column 7 lines 1-9). 
First scroll pump 210 includes a non-orbiting scroll blade 220, an orbiting scroll blade 222 and an eccentric drive 224 having a first orbiting radius. Eccentric drive followers 226 coupled between orbiting scroll blade 222 and housing 200 (or another stationary element of the apparatus) permit scroll blade 222 to orbit relative to scroll blade 220, while preventing rotation of scroll blade 222. The second scroll pump 212 includes a non-orbiting scroll blade 230, an orbiting scroll blade 232 and an eccentric drive 234 having a second orbiting radius. The non-orbiting scroll blades 220 and 230 may, for example, be formed on opposite sides of a single plate. Eccentric drive followers 236 connected between orbiting scroll blade 232 and housing 200 (or another stationary element of the apparatus) permit orbiting movement of scroll blade 232, while preventing rotation thereof. 
However, most importantly in Hablanian is his specific use of two scroll pumps, wherein each scroll pump has a stationary scroll blade and moving blade.
The configuration wherein different scroll pumps in a vacuum pumping apparatus have different orbiting radii may also be applied in the case of co-rotating scroll pumps wherein both scroll blades of the scroll pump rotate and one scroll blade orbits relative to the other (see column 7 lines 35-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a second scroll pump, as taught by Hablanian, in the Herbst/ Hablanian smoke evacuation assembly, in order to exhibit both high pumping speed and high compression ration depending on the selection of orbiting radii, as motivated by Hablanian in column 7 lines 43-46.
Thus modified, one skilled in the art would have been reasonably appraised that the smoke evacuation system would be further comprising first and second stator scrolls and/or 
Response to Arguments
13.	Applicants’ arguments filed 05/14/2021 have been fully considered but they are
not persuasive. Applicants’ argument resides in contention that “the claims, particularly as presented here for reconsideration, are not anticipated or rendered obvious by the cited art, whether considered alone or in combination” (see Applicant’s Remarks at page 6, last Paragraph). Applicants argue that, because “Even assuming, arguendo, that the Office Action's assertions regarding Herbst and Davie are accurate, the cited references still do not disclose a smoke evacuation assembly as recited in claim 1” (see Applicant’s Remarks at page 7, last Paragraph), and because “claim 1 requires the motor and pump to be disposed within a second housing, the second housing is disposed entirely within a first housing, and the second housing is mounted to an interior surface of the first housing with one or more vibration absorption mechanisms therebetween” (see Applicant’s Remarks at page 7, last Paragraph & page 8, first Paragraph), the Applicants disagree with the combination of the references in arriving at the claimed invention. More specifically, Applicants argue that since “the enclosure 140 is not entirely enclosed within another (i.e., first) housing as required by claim 1. Furthermore, while Davie's pump 132 is mounted to the interior of the enclosure 140 with resilient members 145, and thus, “Davie does not disclose that the enclosure 140 itself is mounted to an interior surface of another (i.e., first) housing with vibration absorption mechanisms therebtween as required by claim 1” (see Applicants’ Remarks at page 8). Additionally, Applicants assert that “Even assuming, arguendo, that the "first housingHl" and the "second housing H2" can be considered "housings" as used in claim 1, Applicant notes that the "second housing H2" would not be entirely enclosed within the "first housing H1." Furthermore, the "second housing H2" is not mounted to an interior surface of the "first housing H1" with vibration absorption mechanisms therebetween, as recited in claim 1” (see Applicants’ Remarks at page 8, third paragraph). Further, Applicants continue to argue that “even if Davie's enclosure 140 and pump 132 were somehow incorporated into Herbt's device, there still would not be any disclosure regarding mounting the enclosure 140 to any portion of Herbt's device with one or more vibration absorption mechanisms therebetween” (see Applicants’ Remarks at page 8, last paragraph & page 9, first paragraph).
However, the fact that Applicants’ system and operational theory may or may not be
different than that disclosed by the combination of Herbst and Davie does not discredit
the arrangement disclosed by Herbst and Davie, absent claim limitations that require a
narrower interpretation. Further, Applicants’ attention is drawn to the fact that the independent claim 1 merely recites that “a second housing disposed entirely within the first housing”. This does not even require the inner housing being entirely enclosed within the first or outer housing. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed.Cir.1993). Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). In fact, Applicant has recited no structure which makes this interpretation of Herbst and Davie unreasonable. Clearly, there is no specific structure claimed or otherwise disclosed by Applicants which requires the second housing be entirely enclosed inside the outer or first 
Also, it has been held “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt,482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”); MPEP 214 5(III).
For clarity, the Examiner notes that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111). 
With specific regard to independent claim 15, the crux of Applicants’ arguments is that “Herbst and Minskoff do not teach any particular pressure differentials or pressure ratios, and in particular do not teach a pressure ratio equal to or greater than 2, as recited in claim 15.” (see Applicant’s Remarks at page 9, last Paragraph). Further, Applicants argue  (see Applicant’s Remarks at page 9, last Paragraph), and because “(…) Herbst and Minskoff do not put forward any pressure ratios, and particularly not a specific pressure ratio of equal to or greater than 2, Herbst and Minskoff do not demonstrate the "general conditions" as required by In re Aller.” (see Applicant’s Remarks at page 9, last Paragraph), the Applicants disagree with the combination of the references.
Nonetheless, as stated above in the analysis for the independent claim 15, Minskoff reference certainly provides evidence of how the system utilizes the relationships existing between the inlet/outlet pressure and flow rate. Indeed, Minskoff explicitly teaches as how to control and/or adjust the pressure difference, as detailed in Paragraphs [0135]-[[0137], and even specifically discloses a positive/ negative pressure differential, as best shown in annotated Figure 36. The Examiner arrives at this finding without speculation, and relies on the general principle regarding the relationship between the pressure and flow rate.
Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). 
Regardless of what is shown in the drawings and what assumptions Applicant is willing to make from these drawings, the combination of Herbst and Davie and/or Herbst and Minskoff explicitly discloses all the structural limitations of the claims and is therefore fully capable of carrying out, any and all uses of such a structure.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
/L.P/Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brushless DC electric motor - From Wikipedia, the free encyclopedia- https://en.wikipedia.org/wiki/Brushless_DC_electric_motor- Accessed 07/03/2020.